DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement, filed 18 May 2020, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20200518, is attached to the instant Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karsch et al. (US 2015/0043806 A1).
a.	Regarding claim 1, Karsch discloses an image processing method for rendering a light field, comprising:

conducting light field rendering using the weight function (Karsch discloses “optimizing 507 the estimated illumination sources using surface materials estimated based on diffuse reflectance associated with the image” at Fig. 5c-507 and ¶¶ 0063-0064),
wherein the depth component and the semantic component of the weight function respectively assigns a depth-guided weight and a label-guided weight to a ray, and a joint weight for the ray is calculated by multiplying the depth-guided weight and the label-guided weight (Karsch discloses light intensity optimization module (Fig. 5c-507 and ¶¶ 0062-0064) which utilize the visible source detection module that calculates “estimated depth map” (D) and a projection operator (K) (Figs. 5c-501 and 503 and ¶¶0052-0054) and an Out-of-View Estimation Module connected with “image-based lighting environment” (IBL) and spatially-varying per-IBL weights (Figs. 5c-505 and ¶¶0055-0061). Further, the estimated illumination sources using surface materials estimated based on diffuse reflectance associated with the image” at Fig. 5c-507 and ¶¶ 0063-0064).
 b.	Regarding claim 2, Karsch discloses wherein the label-guided weight assigned to a ray further depends on a focal depth for rendering, wherein the label-guided weight is assigned a minimum weight when the focal depth is either less than a minimum depth value or greater than a maximum depth value (Karsch discloses using pixels with intensity higher than 95th percentile in the visible source detection module (Figs. 5c-501 and 503 and ¶¶0053-0054) following the calculation of minimizing the energy term in the Out-of-View Estimation Module 
c.	Regarding claim 5, Karsch discloses wherein the image processing method is configured to at least partially remove from the rendered image an occluding object that prevents the viewing of an object of interest (Karsch discloses that “[t]o remove spurious and small detections, the Visible Source Detection Module can be further configured to perform an opening operation on the thresholded image (binary erosion followed by dilation)” at ¶0053) (emphasis added).
d.	Regarding claim 10, claim 10 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karsch et al. (US 2015/0043806 A1) in view of Taimouri et al. (US 2018/0059679 A1).
a.	Regarding claim 6, Karsch discloses all the previous claim limitations. However, Karsch does not disclose further comprising calculating a depth value for a ray comprising:
training a convolutional neural network using a data set with similar and dissimilar pairs of images;
applying the trained convolutional neural network to each image patch of the pair of images to obtain an initial matching cost for the each image patch; and

Taimouri discloses training a convolutional neural network using a data set with similar and dissimilar pairs of images (“Stereo disparity can be determined by comparing each pixel from a first stereo image 302 with pixels on the epipolar line 308 from the second stereo image 304 to determine a match and vice versa” at Fig. 3 and ¶0016);
applying the trained convolutional neural network (“convolutional deep neural network (CDDN)” at Fig. 7 and ¶¶0037-0046) to each image patch of the pair of images to obtain an initial matching cost for the each image patch (“Determining a match can include minimizing a cost or difference function between the pixels” at Fig.3 and ¶0016); and
applying a stereo method to refine the matching cost for the each image patch and to determine a disparity value for the each image patch (“Determining the displacement of a pixel along epipolar lines 306, 308 in stereo images 302, 304 can determine stereo disparity of the pixel” at Fig. 3 and ¶0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stereo images matching and CDDN of Taimouri to Karsch’s light intensity optimization module.
The suggestion/motivation would have been to provide “acceleration and performance improvement purposes. For instance, deep neural networks has been used to detect and classify objects in a scene; however, depending on the image size, content and quality, the detection and classification process might become inaccurate, instable and slow. To address this gap, a depth map can be a priori knowledge about the distance to the surrounding objects in the scene. In this fashion the detection and classification process can be limited to only to the areas containing the closer objects, e.g. the areas with higher intensities. This strategy accelerates the detection and classification process by limiting the search area rather than searching the entire image” (Taimouri; ¶0061).
s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karsch et al. (US 2015/0043806 A1) in view of Lin et al. (US 2016/0350930 A1).
a.	Regarding claim 8, Karsch discloses all the previous claim limitations. However, Karsch does not disclose further comprising:
recalculating classification label assignments for rays that correspond to distinct objects that are separate in depth of field and rays specified as unlabeled based on depth values of these rays.
Lin discloses further comprising:
recalculating classification label assignments for rays that correspond to distinct objects that are separate in depth of field and rays specified as unlabeled based on depth values of these rays (Lin discloses that “The depth and semantic segmentation module 114 is representative of functionality to take as input a single image 118 (which may or may not correspond to image 112) and from that image 118 generate a semantically-labeled image 120 and a depth map 122” at Fig. 4 and ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize depth and semantic segmentation module of Lin to Karsch’s light intensity optimization module.
The suggestion/motivation would have been to “semantically label and assign a depth value to individual pixels in the image … to [solve] lack accuracy, and … propagation of errors formed at early stages in the performance of the techniques to later stages” (Lin; abstract and ¶¶ 0001-0002).
Allowable Subject Matter
Claims 3-4 , 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609